WARD, Circuit Judge.
This action is brought for infringement of letters patent, No. 500,149, to D. E. Moran, and No. 514,843 to William C. Barr, duly assigned to complainant.
The subject of the controversy is an air lock in combination with a caisson used in construction work at levels beneath the water line, such combination having been long in use. The caisson sinks as excavation continues, the water being kept out by compressed air constantly pumped into the caisson. If the empty bucket were carried directly into the caisson or the full bucket out of it, the compressed air would rapidly escape, and for this reason an intermediate lock or chamber between the caisson and the open air has always been used. Devices whereby pressure in the working chamber could be cut off from the lock, such as a door between the two were familiar. If the bucket were coming from the outer air the door between the lock and the working chamber was closed, the air in the lock was equalized with the atmosphere, the bucket was then introduced in the lock, the air in the lock equalized with that in the caisson, the door between them opened, and the bucket lowered into the working chamber and vice versa when the loaded bucket was coming out. This always involved two separate hoists, one from the caisson into the lock and another from the lock into the open air and vice versa. Moran’s was the first lock which permitted the continuous and uninterrupted hoist from the caisson into the upper air and descent from the upper air into the. caisson. He accomplished it by passing the hoisting fall through a hole in the center of a two-part gate or valve separating the air lock from the outer air with a device to prevent the undue escape of the compressed air. It was an undoubted improvement, and as such has been generally adopted.
The two claims relied upon are:
“2. Tlae combination in an air lock of a two-part valve with a rope opening at tbe center with a seat on the inner side of the air lock and a rope at the center against which the valve closes substantially as specified.
“3. The combination in an air lock of a two-part valve opening in the air Jock closing against a seat in the inner side of the air lock and a central opening in the valve and stuffing boxes to close the same, substantially as specified.”
These claims are not very clear, but we read them thus: 2. (a) Two-part valve; (b) Opening for rope at center of valve; (c) valve seat on inner side of air lock; (d) rope against which valve closes either by means of a stuffing box or packing on the valve or by means of a stuffing box on the rope. 3. (a) Two-part valve; (b) opening for rope at center of valve; (c) valve seat on inner side of air lock; (d) stuffing box on rope. In other words claim 2 is larger and covers all the means *935mentioned in the specifications of making the central opening air-tight, whereas claim 3 covers only the stuffing box, T, which is carried on the rope.
Claims 1, 3, 4, 6, and 8 of the Barr patent are sued upon. They cover the mechanism that moves the two-part valve doors horizontally, and the first claim may be quoted as illustrative of the mechanism:
“1. An air lock for caissons comprising upper and lower gates, pistons connected to said gates and operating in cylinders and connections between said cylinders and the air-confining cylinder of the caisson whereby said pistons and gates are operated by the air pressure in the caisson, substantially as set forth.”
The defendants Richard Deeves & Son had the contract to build an extension to the Manhattan Life Building on Broadway in the city of New York, and they employed the defendant McMullen to do the foundation work. McMullen used two caissons with air locks carrying stuffing boxes on the hoisting fall which concededly infringed the patent sued upon, if valid, but the judge of the Circuit Court found that those two locks were licensed under both patents, and had not been reconstructed as distinguished from being repaired (Shickle v. St. Louis Car Company, 77 Fed. 739, 23 C. C. A. 433; Goodyear Company v. Jackson, 112 Fed. 146, 50 C. C. A. 159, 55 L. R. A. 692) in which conclusions we agree with him, so that they are out of the case. McMullen used two other unlicensed locks, described as the 1901 locks, which were like those in the patents sued upon, except that no stuffing box was carried on the hoisting rope, and no flexible packing was used, metallic bushing in the center opening of the two-part valve being substituted for it. The defendant claims that these locks having never been used in New York City were not covered by the bill, which alleged infringement in New York City only, but, without passing on this question at all, we proceed to inquire whether the claims of the patent sued upon are valid.
Although we have read the claims 2 and 3 of the Moran patent somewhat differently from the judge of the Circuit Court, we have arrived at the same conclusions. If the combination of the rope and a stuffing box carried on the rope with the two-part valves which we think covered by claim 3 is patentable, the answer to the complainant’s claim is that the defendants did not use this combination on these 1901 air locks.
Taking up claim 2 we agree with the judge of the Circuit Court that the combination with the two-part valve of flexible packing or of a stuffing box fixed to the two-part valve at the central opening involved no invention. Every element was old. Two-part valves or gates opening upward or downward or horizontally were old; the running of hoisting falls through the center of such gates or valves was old; the location of such gates or valves under pressure against the inside so that the pressure would tend to make them tight was old; packing or stuffing boxes to prevent the escape of steam of heated gases was old. So in the case of the Barr patent, the horizontal gates of the lock were moved by compressed air moving pistons connected with the gates in one direction or the other according as the air was admitted into one end or the other of the cylinders in the usual familiar way.
*936The specifications show that Moran contemplated some sort of packing to make a'close joint. McMullen apparently was the first person to discover that the necessary air-tightness could be accomplished by using merely metallic bushing. However, we do not think that the use of either a stuffing box or of flexible packing or of metallic bushing in combination with and fixed in a two-part valve to make the central opening air-tight involved invention. Although Moran and Barr accomplished novel and excellent results, they did so by the application of old means to analogous uses. The decree is affirmed, with costs.